--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
EXCHANGE AGREEMENT


THIS EXCHANGE AGREEMENT (the “Agreement”) is entered into effective as of the
30th day of June, 2006 (the “Effective Date”), by and between PALISADES MASTER
FUND LP (the “Purchaser”); and, OXFORD MEDIA, INC., a Nevada corporation (the
“Company”).


WHEREAS, the Company and the Purchaser are parties to that certain Bridge Loan
Agreement dated in February 2006 (the “Bridge Loan Agreement”) and Extension
Agreement dated in June 2006 (the “Extension Agreement”). In connection with the
Bridge Loan Agreement, the Company issued its promissory note in the principal
amount of $1,666,667.00 in favor of the Purchaser (the “Note”). The Bridge Loan
Agreement, the Note, the Extension Agreement and all other agreements delivered
by the Company in connection with the Bridge Loan Agreement are collectively
referred to herein as the “Loan Agreements;”


WHEREAS, the Company and the Purchaser wish to provide for the terms and
conditions pursuant to which the Purchaser shall exchange $1,000,000.00
principal amount of the Note (“Note”) and $3,836.00 of accrued interest, for a
$1,003,836.00 principal amount new promissory note, in the form attached hereto
as Exhibit A, (the “New Note”).


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which the parties hereby acknowledge, the parties agree as follows:


1.    AGREEMENT TO EXCHANGE.


a.    Exchange.


(i)    Subject to the terms and conditions of this Agreement, Purchaser hereby
agree that $1,000,000 principal amount of the Note and $3,836 of accrued
interest shall be exchanged for $1,003,836 of New Note (the “Transaction”).


b.    Certain Definitions. As used herein, each of the following terms has the
meaning set forth below, unless the context otherwise requires:


“Affiliate” means, with respect to a specific Person referred to in the relevant
provision, another Person who or which controls or is controlled by or is under
common control with such specified Person.  


“Certificate” means the New Note duly executed by the Company and issued on the
Closing Date in the name of the Purchaser.




 
1

--------------------------------------------------------------------------------

 




“Closing Date” means the date of the closing of the Transaction, as provided
herein. 


“Company Control Person” means each current director, executive officer,
promoter, and such other Persons as may be deemed in control of the Company
pursuant to Rule 405 under the 1933 Act or Section 20 of the 1934 Act (as
defined below).


“Company’s SEC Documents” means all filings made by the Company with the
Securities and Exchange Commission in compliance with the applicable provisions
of the Securities Exchange Act of 1934, ass amended, and the Securities Act of
1933, as amended.


“Holder” means the Person holding the relevant Securities at the relevant time.


“Last Audited Date” means December 31, 2005.


“Purchaser Control Person” means each director, executive officer, promoter, and
such other Persons as may be deemed in control of the Purchaser pursuant to Rule
405 under the 1933 Act or Section 20 of the 1934 Act.


“Material Adverse Effect” means an event or combination of events, which
individually or in the aggregate, would reasonably be expected to (w) adversely
affect the legality, validity or enforceability of the Securities or any of the
Loan Agreements, (x) have or result in a material adverse effect on the results
of operations, assets, prospects, or condition (financial or otherwise) of the
Company and its subsidiaries, taken as a whole, (y) adversely impair the
Company's ability to perform fully on a timely basis its obligations under any
of the Loan Agreements or the transactions contemplated thereby, or (z)
materially and adversely affect the value of the rights granted to the Purchaser
in the Loan Agreements.


“Person” means any living person or any entity, such as, but not necessarily
limited to, a corporation, partnership, or trust.


“Principal Trading Market” means the Over the Counter Bulletin Board or such
other market on which the Common Stock is principally traded at the relevant
time, but shall not included the pink sheets.”


“Securities” means the New Note. 


“State of Incorporation” means Nevada.


“Trading Day” means any day during which the Principal Trading Market shall be
open for business.
 
 


 
2

--------------------------------------------------------------------------------

 




“Transfer Agent” means, at any time, the transfer agent for the Company’s Common
Stock.


“Loan Agreements” means this Bridge Loan Agreement, the Note, the Echange
Agreement, and includes all ancillary documents referred to in those agreements.


c.    Delivery of Certificate. 


(ii)   No later than the Closing Date the Company shall deliver to the Purchaser
the Certificate, duly executed on behalf of the Company and issued in the name
of the Purchaser.


2. PURCHASER REPRESENTATIONS, WARRANTIES, ETC.; ACCESS TO INFORMATION;
INDEPENDENT INVESTIGATION.


The Purchaser represents and warrants to, and covenants and agrees with, the
Company as follows:


a.    Without limiting Purchaser's right to sell the Securities pursuant to an
effective registration statement or otherwise in compliance with the 1933 Act,
the Purchaser is purchasing the Securities for its own account for investment
only and not with a view towards the public sale or distribution thereof and not
with a view to or for sale in connection with any distribution thereof.


b.    The Purchaser is (i) an “accredited investor” as that term is defined in
Rule 501 of the General Rules and Regulations under the 1933 Act by reason of
Rule 501(a)(3), (ii) experienced in making investments of the kind described in
this Agreement and the related documents, (iii) able, by reason of the business
and financial experience of its officers (if an entity) and professional
advisors (who are not affiliated with or compensated in any way by the Company
or any of its Affiliates or selling agents), to protect its own interests in
connection with the transactions described in this Agreement, and the related
documents, and to evaluate the merits and risks of an investment in the
Securities, and (iv) able to afford the entire loss of its investment in the
Securities.


c.    All subsequent offers and sales of the Securities by the Purchaser shall
be made pursuant to registration of the relevant Securities under the 1933 Act
or pursuant to an exemption from registration.


d.    The Purchaser understands that the Securities are being offered and sold
to it in reliance on specific exemptions from the registration requirements of
the 1933 Act and state securities laws and that the Company is relying upon the
truth and accuracy of, and the Purchaser's compliance with, the representations,
warranties, agreements, acknowledgments and understandings of the Purchaser set
forth herein in order to determine the availability of such exemptions and the
eligibility of the Purchaser to acquire the Securities.
 

 
 
3

--------------------------------------------------------------------------------

 




e.    The Purchaser and its advisors, if any, have been furnished with or have
been given access to all materials relating to the business, finances, and
operations of the Company and materials relating to the offer and sale of the
Securities which have been requested by the Purchaser, including those set forth
on in any annex attached hereto. The Purchaser and its advisors, if any, have
been afforded the opportunity to ask questions of the Company and its management
and have received complete and satisfactory answers to any such inquiries.
Without limiting the generality of the foregoing, the Purchaser has also had the
opportunity to obtain and to review the Company's filings on EDGAR.


f.    The Purchaser understands that its investment in the Securities involves a
high degree of risk.


g.    The Purchaser hereby represents that, in connection with its purchase of
the Securities, it has not relied on any statement or representation by the
Company or any finders or any of their respective officers, directors, and
employees or any of their respective attorneys or agents.


h.    The Purchaser understands that no United States federal or state agency or
any other government or governmental agency has passed on or made any
recommendation or endorsement of the Securities.


i.    This Agreement and the other Loan Agreements to which the Purchaser is a
party, and the transactions contemplated thereby, have been duly and validly
authorized, executed and delivered on behalf of the Purchaser and are valid and
binding agreements of the Purchaser enforceable in accordance with their
respective terms, subject as to enforceability to general principles of equity
and to bankruptcy, insolvency, moratorium and other similar laws affecting the
enforcement of creditors' rights generally.


3.    COMPANY REPRESENTATIONS, ETC. The Company represents and warrants to the
Purchaser as of the date hereof and as of the Closing Date that, except as
otherwise provided in Annex IV, attached hereto, or in the Company’s SEC
Documents:


a.    Rights of Others Affecting the Transactions. There are no preemptive
rights of any shareholder of the Company, as such, to acquire the Notes. No
party other than a Purchaser or an Other Purchaser has a currently exercisable
right of first refusal, which would be applicable to any or all of the
transactions contemplated by the Loan Agreements.




 
4

--------------------------------------------------------------------------------

 




b.    Status. The Company is a corporation duly organized, validly existing and
in good standing under the laws of the State of Incorporation and has the
requisite corporate power to own its properties and to carry on its business as
now being conducted. The Company is duly qualified as a foreign corporation to
do business and is in good standing in each jurisdiction where the nature of the
business conducted or property owned by it makes such qualification necessary,
other than those jurisdictions in which the failure to so qualify would not have
or result in a Material Adverse Effect. The Company has registered its stock and
is obligated to file reports pursuant to Section 12 or Section 15(d) of the
Securities and Exchange Act of 1934, as amended (the A1934 Act”). The Common
Stock is quoted on the Principal Trading Market. The Company has received no
notice, either oral or written, with respect to the continued eligibility of the
Common Stock for such quotation on the Principal Trading Market, and the Company
has maintained all requirements on its part for the continuation of such
quotation.


c.    Authorized Shares. 


(i)   The authorized capital stock and capitalization of the Company is as
described in the most recent applicable filing of the Company’s SEC Documents.


(ii)   As of the date hereof and as of the Closing Date, (1) there are no
outstanding securities which are convertible into shares of Common Stock,
whether such conversion is currently exercisable or exercisable only upon some
future date or the occurrence of some event in the future and (2) the Company
has not issued any warrants or other rights to acquire shares of the Common
Stock other than those referred to in the Company’s SEC Documents. If any such
securities are listed on Annex IV, the number or amount of each such outstanding
convertible security and the conversion terms thereof or of each such warrant or
other right and the terms of its exercise are set forth in said Annex IV.


(iii)     All issued and outstanding shares of Common Stock have been duly
authorized and validly issued and are fully paid and non-assessable.


(iv)       As of the Closing Date, the Certificate shall have been duly
authorized by all necessary corporate action on the part of the Company, and,
when issued on the Closing Date or pursuant to other relevant provisions of the
Loan Agreements, in each case in accordance with their respective terms, will be
duly and validly issued, fully paid and non-assessable and will not subject the
Holder thereof to personal liability by reason of being such Holder.


d.    Loan Agreements. This Agreement and each of the other Loan Agreements, and
the transactions contemplated thereby, have been duly and validly authorized by
the Company, this Agreement has been duly executed and delivered by the Company
and this Agreement is, and the Notes, and each of the other Loan Agreements,
when executed and delivered by the Company, will be, valid and binding
agreements of the Company enforceable in accordance with their respective terms,
subject as to enforceability to general principles of equity and to bankruptcy,
insolvency, moratorium, and other similar laws affecting the enforcement of
creditors' rights generally.
 

 
 
5

--------------------------------------------------------------------------------

 




e.    Non-contravention. The execution and delivery of this Agreement, the
issuance of the Securities, and the consummation by the Company of the other
transactions contemplated by this Agreement, and the New Note and the other Loan
Agreements do not and will not conflict with or result in a breach by the
Company of any of the terms or provisions of, or constitute a default under (i)
the certificate of incorporation or by-laws of the Company, each as currently in
effect, (ii) any indenture, mortgage, deed of trust, or other material agreement
or instrument to which the Company is a party or by which it or any of its
properties or assets are bound, including any listing agreement for the Common
Stock except as herein set forth, or (iii) to its knowledge, any existing
applicable law, rule, or regulation or any applicable decree, judgment, or order
of any court, United States federal or state regulatory body, administrative
agency, or other governmental body having jurisdiction over the Company or any
of its properties or assets, except such conflict, breach or default which would
not have or result in a Material Adverse Effect.


f.    Approvals. No authorization, approval or consent of any court,
governmental body, regulatory agency, self-regulatory organization, or stock
exchange or market or the shareholders of the Company is required to be obtained
by the Company for the issuance and sale of the Securities to the Purchaser as
contemplated by this Agreement, except such authorizations, approvals and
consents that have been obtained.


g.    Filings. None of the Company’s SEC Documents contained, at the time they
were filed, any untrue statement of a material fact or omitted to state any
material fact required to be stated therein or necessary to make the statements
made therein in light of the circumstances under which they were made, not
misleading. Since September 30, 2005 the Company has timely filed all requisite
forms, reports, and exhibits thereto required to be filed by the Company with
the SEC.
 
h.    Absence of Certain Changes. Since December 31, 2005 there has been no
material adverse change and no Material Adverse Effect, except as disclosed in
the Company’s SEC Documents. Since the Last Audited Date, except as provided in
the Company’s SEC Documents, the Company has not (i) incurred or become subject
to any material liabilities (absolute or contingent) except liabilities incurred
in the ordinary course of business consistent with past practices; (ii)
discharged or satisfied any material lien or encumbrance or paid any material
obligation or liability (absolute or contingent), other than current liabilities
paid in the ordinary course of business consistent with past practices; (iii)
declared or made any payment or distribution of cash or other property to
shareholders with respect to its capital stock, or purchased or redeemed, or
made any agreements to purchase or redeem, any shares of its capital stock; (iv)
sold, assigned or transferred any other tangible assets, or canceled any debts
owed to the Company by any third party or claims of the Company against any
third party, except in the ordinary course of business consistent with past
practices; (v) waived any rights of material value, whether or not in the
ordinary course of business, or suffered the loss of any material amount of
existing business; (vi) made any increases in employee compensation, except in
the ordinary course of business consistent with past practices; or (vii)
experienced any material problems with labor or management in connection with
the terms and conditions of their employment.




 
6

--------------------------------------------------------------------------------

 




i.    Full Disclosure. To the best of the Company’s knowledge, there is no fact
known to the Company (other than general economic conditions known to the public
generally or as disclosed in the Company’s SEC Documents) that has not been
disclosed in writing to the Purchaser that would reasonably be expected to have
or result in a Material Adverse Effect.


j.    Absence of Litigation. There is no action, suit, proceeding, inquiry or
investigation before or by any court, public board or body pending or, to the
knowledge of the Company, threatened against or affecting the Company before or
by any governmental authority or nongovernmental department, commission, board,
bureau, agency or instrumentality or any other person, wherein an unfavorable
decision, ruling or finding would have a Material Adverse Effect or which would
adversely affect the validity or enforceability of, or the authority or ability
of the Company to perform its obligations under, any of the Loan Agreements. The
Company is not aware of any valid basis for any such claim that (either
individually or in the aggregate with all other such events and circumstances)
could reasonably be expected to have a Material Adverse Effect. There are no
outstanding or unsatisfied judgments, orders, decrees, writs, injunctions or
stipulations to which the Company is a party or by which it or any of its
properties is bound, that involve the transaction contemplated herein or that,
alone or in the aggregate, could reasonably be expect to have a Material Adverse
Effect.


k.    Absence of Events of Default. Except as set forth in Section 3(e) hereof,
(i) neither the Company nor any of its subsidiaries is in default in the
performance or observance of any material obligation, agreement, covenant or
condition contained in any material indenture, mortgage, deed of trust or other
material agreement to which it is a party or by which its property is bound, and
(ii) no Event of Default (or its equivalent term), as defined in the respective
agreement to which the Company or its subsidiary is a party, and no event which,
with the giving of notice or the passage of time or both, would become an Event
of Default (or its equivalent term) (as so defined in such agreement), has
occurred and is continuing, which would have a Material Adverse Effect.


l.    Absence of Certain Company Control Person Actions or Events. To the
Company’s knowledge, none of the following has occurred during the past two (2)
years with respect to a Company Control Person:


(1) A petition under the federal bankruptcy laws or any state insolvency law was
filed by or against, or a receiver, fiscal agent or similar officer was
appointed by a court for the business or property of such Company Control
Person, or any partnership in which he was a general partner at or within two
years before the time of such filing, or any corporation or business association
of which he was an executive officer at or within two years before the time of
such filing;




 
7

--------------------------------------------------------------------------------

 


(2) Such Company Control Person was convicted in a criminal proceeding or is a
named subject of a pending criminal proceeding (excluding traffic violations and
other minor offenses);


(3) Such Company Control Person was the subject of any order, judgment, or
decree, not subsequently reversed, suspended, or vacated, of any court of
competent jurisdiction, permanently or temporarily enjoining him from, or
otherwise limiting, the following activities:


(i) acting, as an investment advisor, underwriter, broker or dealer in
securities, or as an affiliated person, director or employee of any investment
company, bank, savings and loan association or insurance company, as a futures
commission merchant, introducing broker, commodity trading advisor, commodity
pool operator, floor broker, any other Person regulated by the Commodity Futures
Trading Commission ("CFTC") or engaging in or continuing any conduct or practice
in connection with such activity;


(ii) engaging in any type of business practice; or


(iii) engaging in any activity in connection with the purchase or sale of any
security or commodity or in connection with any violation of federal or state
securities laws or federal commodities laws;


(4) Such Company Control Person was the subject of any order, judgment or
decree, not subsequently reversed, suspended or vacated, of any federal or state
authority barring, suspending or otherwise limiting for more than 60 days the
right of such Company Control Person to engage in any activity described in
paragraph (3) of this item, or to be associated with Persons engaged in any such
activity; or


(5) Such Company Control Person was found by a court of competent jurisdiction
in a civil action or by the CFTC or SEC to have violated any federal or state
securities law, and the judgment in such civil action or finding by the CFTC or
SEC has not been subsequently reversed, suspended, or vacated.
 
m.   No Undisclosed Liabilities or Events. To the best of the Company’s
knowledge, the Company has no liabilities or obligations other than those
disclosed in the Loan Agreements or the Company's SEC Documents or in the
Preferred Stock Transaction or those incurred in the ordinary course of the
Company's business since the Last Audited Date, or which individually or in the
aggregate, do not or would not have a Material Adverse Effect. No event or
circumstances has occurred or exists with respect to the Company or its
properties, business, operations, condition (financial or otherwise), or results
of operations, which, under applicable law, rule or regulation, requires public
disclosure or announcement prior to the date hereof by the Company but which has
not been so publicly announced or disclosed. There are no proposals currently
under consideration or currently anticipated to be under consideration by the
Board of Directors or the executive officers of the Company which proposal would
(x) change the articles or certificate of incorporation or other charter
document or by-laws of the Company, each as currently in effect, with or without
shareholder approval, which change would reduce or otherwise adversely affect
the rights and powers of the shareholders of the Common Stock or (y) materially
or substantially change the business, assets or capital of the Company,
including its interests in subsidiaries.


 
8

--------------------------------------------------------------------------------

 




n.    No Integrated Offering. Neither the Company nor any of its Affiliates nor
any Person acting on its or their behalf has, directly or indirectly, at any
time since September 30, 2004, made any offer or sales of any security or
solicited any offers to buy any security under circumstances that would
eliminate the availability of the exemption from registration under Regulation D
in connection with the offer and sale of the Securities as contemplated hereby.


o.    Confirmation. The Company confirms that all statements of the Company
contained herein shall survive acceptance of this Agreement by the Purchaser.
The Company agrees that, if any events occur or circumstances exist prior to the
Closing Date or the release of the Loan Amount to the Company which would make
any of the Company’s representations, warranties, agreements or other
information set forth herein materially untrue or materially inaccurate as of
such date, the Company shall immediately notify the Purchaser (directly or
through its counsel, if any) in writing prior to such date of such fact,
specifying which representation, warranty or covenant is affected and the
reasons therefore.


4.    CERTAIN COVENANTS AND ACKNOWLEDGMENTS.


a.    Transfer Restrictions. The Purchaser acknowledges that (1) the Securities
have not been and are not being registered under the provisions of the 1933 Act
and, except as provided in the Registration Rights Provisions or otherwise
included in an effective registration statement, the Issued Shares have not been
and are not being registered under the 1933 Act, and may not be transferred
unless (A) subsequently registered thereunder or (B) the Purchaser shall have
delivered to the Company an opinion of counsel, reasonably satisfactory in form,
scope and substance to the Company, to the effect that the Securities to be sold
or transferred may be sold or transferred pursuant to an exemption from such
registration; (2) any sale of the Securities made in reliance on Rule 144
promulgated under the 1933 Act may be made only in accordance with the terms of
said Rule and further, if said Rule is not applicable, any resale of such
Securities under circumstances in which the seller, or the Person through whom
the sale is made, may be deemed to be an underwriter, as that term is used in
the 1933 Act, may require compliance with some other exemption under the 1933
Act or the rules and regulations of the SEC thereunder; and (3) neither the
Company nor any other Person is under any obligation to register the Securities
(other than pursuant to the Registration Rights Provisions) under the 1933 Act
or to comply with the terms and conditions of any exemption thereunder.


 
 
9

--------------------------------------------------------------------------------

 


b.    Restrictive Legend. The Purchaser acknowledges and agrees that, until such
time as the relevant Securities have been registered under the 1933 Act, the
Certificate and other instruments representing any of the Securities shall bear
a restrictive legend in substantially the following form (and a stop-transfer
order may be placed against transfer of any such Securities):


THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND MAY NOT BE SOLD OR OFFERED FOR
SALE IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES OR
AN OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE COMPANY THAT SUCH
REGISTRATION IS NOT REQUIRED.


c.    Filings. The Company undertakes and agrees to make all necessary filings
in connection with the sale of the Securities to the Purchaser under any United
States laws and regulations applicable to the Company, or by any domestic
securities exchange or trading market, and to provide a copy thereof to the
Purchaser promptly after such filing.


d.    Reporting Status. So long as the Purchaser beneficially owns any of the
Securities and for at least twenty (20) Trading Days thereafter, the Company
shall file all reports required to be filed with the SEC pursuant to Section 13
or 15(d) of the 1934 Act, shall take all reasonable action under its control to
ensure that adequate current public information with respect to the Company, as
required in accordance with Rule 144(c)(2) of the 1933 Act, is publicly
available, and shall not terminate its status as an issuer required to file
reports under the 1934 Act even if the 1934 Act or the rules and regulations
thereunder would permit such termination. The Company will take all reasonable
action under its control to maintain the continued listing and quotation and
trading of its Common Stock (including, without limitation, all Registrable
Securities) on the Principal Trading Market or a listing on the NASDAQ/Small Cap
or National Markets and, to the extent applicable to it, will comply in all
material respects with the Company’s reporting, filing and other obligations
under the by-laws or rules of the Principal Trading Market and/or the National
Association of Securities Dealers, Inc., as the case may be, applicable to it at
least through the date which is sixty (60) days after the date on which the Note
has been been paid in full.


e.    Use of Proceeds. The Company will use 100% of the proceeds received
hereunder solely for working capital and general corporate purposes.




 
10

--------------------------------------------------------------------------------

 




f.    Publicity, Filings, Releases, Etc. Each of the parties agrees that it will
not disseminate any information relating to the Loan Agreements or the
transactions contemplated thereby, including issuing any press releases, holding
any press conferences or other forums, or filing any reports (collectively,
“Publicity”), without giving the other party reasonable advance notice and an
opportunity to comment on the contents thereof. Neither party will include in
any such Publicity any statement or statements or other material to which the
other party reasonably objects, unless in the reasonable opinion of counsel to
the party proposing such statement, such statement is legally required to be
included. In furtherance of the foregoing, the Company will provide to the
Purchaser drafts of the applicable text of the first filing of a Current Report
on Form 8-K or a Quarterly or Annual Report on Form 10-Q or 10-K intended to be
made with the SEC which refers to the Loan Agreements or the transactions
contemplated thereby as soon as practicable (but at least two (2) Trading Days
before such filing will be made) will not include in such filing any statement
or statements or other material to which the other party reasonably objects,
unless in the reasonable opinion of counsel to the party proposing such
statement, such statement is legally required to be included. Notwithstanding
the foregoing, each of the parties hereby consents to the inclusion of the text
of the Loan Agreements in filings made with the SEC as well as any descriptive
text accompanying or part of such filing which is accurate and reasonably
determined by the Company’s counsel to be legally required. Notwithstanding, but
subject to, the foregoing provisions of this Section 4(i), the Company will,
after the Closing Date, promptly issue a press release and file a Current Report
on Form 8-K or, if appropriate, a quarterly or annual report on the appropriate
form, referring to the transactions contemplated by the Loan Agreements.


g.    Independent Investment Decision. No Purchaser has agreed to act with any
Other Purchaser for the purpose of acquiring, holding, voting or disposing of
the Securities purchased hereunder for purposes of Section 13(d) under the 1934
Act, and each Purchaser is acting independently with respect to its investment
in the Securities. The decision of each Purchaser to purchase Securities
pursuant to this Agreement has been made by such Purchaser independently of any
other purchase and independently of any information, materials, statements or
opinions as to the business, affairs, operations, assets, properties,
liabilities, results of operations, condition (financial or otherwise) or
prospects of the Company or its subsidiaries which may have made or given by any
Other Purchaser or by any agent or employee of any Other Purchaser, and no
Purchaser or any of its agents or employees shall have any liability to any
Other Purchaser (or any other person) relating to or arising from any such
information, materials, statements or opinions.


5.    Intentionally Omitted. 


6.    CLOSING DATE.


a.    The Closing Date shall occur on the date which is the first Trading Day
after each of the conditions contemplated by Sections 7 and 8 hereof shall have
either been satisfied or been waived by the party in whose favor such conditions
run.


 
11

--------------------------------------------------------------------------------

 




b.    The closing of the Transactions shall occur on the Closing Date at the
offices of the Purchaser and shall take place no later than 3:00 P.M., New York
time, on such day or such other time as is mutually agreed upon by the Company
and the Purchaser.


7.    CONDITIONS TO THE COMPANY'S OBLIGATION TO SELL.


The Purchaser understands that the Company's obligation to sell the Notes to the
Purchaser pursuant to this Agreement on the Closing Date is conditioned upon:


a.    The execution and delivery of this Agreement by the Purchaser;


b.    The accuracy on such Closing Date of the representations and warranties of
the Purchaser contained in this Agreement, each as if made on such date, and the
performance by the Purchaser on or before such date of all covenants and
agreements of the Purchaser required to be performed on or before such date;


c.    There shall not be in effect any law, rule, or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained.


8.    CONDITIONS TO THE PURCHASER'S OBLIGATION TO PURCHASE.


The Company understands that the Purchaser's obligation to purchase the New
Notes on the Closing Date is conditioned upon:


a.    The execution and delivery of this Agreement and any other Loan Agreements
by the Company;


b.    Delivery by the Company of the Certificate in accordance with this
Agreement;
 
c.    The delivery of a legal opinion of Company Counsel, in the form attached
hereto as Annex V, addressed to the Purchaser, no later than July 5, 2006;
 
d.    The delivery, no later than July 5, 2006, of a certificate, signed by the
Secretary of the Company, attaching (i) the charter and By-Laws of the Company,
and (ii) resolutions passed by its Board of Directors to authorize the
transactions contemplated hereby and by the other Loan Agreements, and
certifying that such documents are true and complete copies of the originals and
that such resolutions have not been amended or superseded, it being understood
that the Purchasers may rely on such certificate as a representation and
warranty of the Company made herein;
 


 
12

--------------------------------------------------------------------------------

 


e.    The delivery of a certificate, no later than July 5, 2006, signed by the
Chief Executive Officer of the Company, certifying that the conditions specified
in this Section have been fulfilled as of the Closing, it being understood that
such Purchaser may rely on such certificate as though it were a representation
and warranty of the Company made herein; and


f.    The delivery, no later than July 5, 2006, of a copy of a Press Release or
Current Report on Form 8-K describing the Loan Agreements.


g.    The accuracy in all material respects on the Closing Date of the
representations and warranties of the Company contained in this Agreement, each
as if made on such date, and the performance by the Company on or before such
date of all covenants and agreements of the Company required to be performed on
or before such date;


h.    There shall not be in effect any law, rule, or regulation prohibiting or
restricting the transactions contemplated hereby, or requiring any consent or
approval which shall not have been obtained;


i.    From and after the date hereof to and including the Closing Date, each of
the following conditions will remain in effect: (i) the trading of the Common
Stock shall not have been suspended by the SEC or on the Principal Trading
Market; (ii) trading in securities generally on the Principal Trading Market
shall not have been suspended or limited; (iii) no minimum prices shall been
established for securities traded on the Principal Trading Market; and (iv)
there shall not have been any material adverse change in any financial market.


9.    INDEMNIFICATION AND REIMBURSEMENT.
 
a.    (i)    The Company agrees to indemnify and hold harmless the Purchaser and
its officers, directors, employees, and agents, and each Purchaser Control
Person from and against any losses, claims, damages, liabilities or expenses
incurred (collectively, “Damages”), joint or several, and any action in respect
thereof to which the Purchaser, its partners, Affiliates, officers, directors,
employees, and duly authorized agents, and any such Purchaser Control Person
becomes subject to, resulting from, arising out of or relating to any
misrepresentation, breach of warranty or nonfulfillment of or failure to perform
any covenant or agreement on the part of Company contained in this Agreement, as
such Damages are incurred, except to the extent such Damages result primarily
from Purchaser's failure to perform any covenant or agreement contained in this
Agreement or the Purchaser's or its officer’s, director’s, employee’s, agent’s
or Purchaser Control Person’s gross negligence, recklessness or bad faith in
performing its obligations under this Agreement.


 
13

--------------------------------------------------------------------------------

 




(ii)    The Company hereby agrees that, if the Purchaser, other than by reason
of its gross negligence, illegal or willful misconduct (in each case, as
determined by a non-appealable judgment to such effect), (x) becomes involved in
any capacity in any action, proceeding or investigation brought by any
shareholder of the Company, in connection with or as a result of the
consummation of the transactions contemplated by this Agreement or the other
Loan Agreements, or if the Purchaser is impleaded in any such action, proceeding
or investigation by any Person, or (y) becomes involved in any capacity in any
action, proceeding or investigation brought by the SEC, any self-regulatory
organization or other body having jurisdiction, against or involving the Company
or in connection with or as a result of the consummation of the transactions
contemplated by this Agreement or the other Loan Agreements, or (z) is impleaded
in any such action, proceeding or investigation by any Person, then in any such
case, the Company shall indemnify, defend and hold harmless the Purchaser from
and against and in respect of all losses, claims, liabilities, damages or
expenses resulting from, imposed upon or incurred by the Purchaser, directly or
indirectly, and reimburse such Purchaser for its reasonable legal and other
expenses (including the cost of any investigation and preparation) incurred in
connection therewith, as such expenses are incurred. The indemnification and
reimbursement obligations of the Company under this paragraph shall be in
addition to any liability which the Company may otherwise have, shall extend
upon the same terms and conditions to any Affiliates of the Purchaser who are
actually named in such action, proceeding or investigation, and partners,
directors, agents, employees and Purchaser Control Persons (if any), as the case
may be, of the Purchaser and any such Affiliate, and shall be binding upon and
inure to the benefit of any successors, assigns, heirs and personal
representatives of the Company, the Purchaser, any such Affiliate and any such
Person. The Company also agrees that neither the Purchaser nor any such
Affiliate, partner, director, agent, employee or Purchaser Control Person shall
have any liability to the Company or any Person asserting claims on behalf of or
in right of the Company in connection with or as a result of the consummation of
this Agreement or the other Loan Agreements, except as may be expressly and
specifically provided in or contemplated by this Agreement.


b.    All claims for indemnification by any Indemnified Party (as defined below)
under this Section shall be asserted and resolved as follows:
 
(i)     In the event any claim or demand in respect of which any Person claiming
indemnification under any provision of this Section (an "Indemnified Party")
might seek indemnity under paragraph (a) of this Section is asserted against or
sought to be collected from such Indemnified Party by a Person other than a
party hereto or an Affiliate thereof (a "Third Party Claim"), the Indemnified
Party shall deliver a written notification, enclosing a copy of all papers
served, if any, and specifying the nature of and basis for such Third Party
Claim and for the Indemnified Party's claim for indemnification that is being
asserted under any provision of this Section against any Person (the
"Indemnifying Party"), together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such Third
Party Claim (a "Claim Notice") with reasonable promptness to the Indemnifying
Party. If the Indemnified Party fails to provide the Claim Notice with
reasonable promptness after the Indemnified Party receives notice of such Third
Party Claim, the Indemnifying Party shall not be obligated to indemnify the
Indemnified Party with respect to such Third Party Claim to the extent that the
Indemnifying Party's ability to defend has been prejudiced by such failure of
the Indemnified Party. The Indemnifying Party shall notify the Indemnified Party
as soon as practicable within the period ending thirty (30) calendar days
following receipt by the Indemnifying Party of either a Claim Notice or an
Indemnity Notice (as defined below) (the "Dispute Period") whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party under this Section and whether the Indemnifying Party desires,
at its sole cost and expense, to defend the Indemnified Party against such Third
Party Claim. The following provisions shall also apply.

 
 
14

--------------------------------------------------------------------------------

 


(x) If the Indemnifying Party notifies the Indemnified Party within the Dispute
Period that the Indemnifying Party desires to defend the Indemnified Party with
respect to the Third Party Claim pursuant to this paragraph (b) of this Section,
then the Indemnifying Party shall have the right to defend, with counsel
reasonably satisfactory to the Indemnified Party, at the sole cost and expense
of the Indemnifying Party, such Third Party Claim by all appropriate
proceedings, which proceedings shall be vigorously and diligently prosecuted by
the Indemnifying Party to a final conclusion or will be settled at the
discretion of the Indemnifying Party (but only with the consent of the
Indemnified Party in the case of any settlement that provides for any relief
other than the payment of monetary damages or that provides for the payment of
monetary damages as to which the Indemnified Party shall not be indemnified in
full pursuant to paragraph (a) of this Section). The Indemnifying Party shall
have full control of such defense and proceedings, including any compromise or
settlement thereof; provided, however, that the Indemnified Party may, at the
sole cost and expense of the Indemnified Party, at any time prior to the
Indemnifying Party's delivery of the notice referred to in the first sentence of
this subparagraph (x), file any motion, answer or other pleadings or take any
other action that the Indemnified Party reasonably believes to be necessary or
appropriate protect its interests; and provided further, that if requested by
the Indemnifying Party, the Indemnified Party will, at the sole cost and expense
of the Indemnifying Party, provide reasonable cooperation to the Indemnifying
Party in contesting any Third Party Claim that the Indemnifying Party elects to
contest. The Indemnified Party may participate in, but not control, any defense
or settlement of any Third Party Claim controlled by the Indemnifying Party
pursuant to this subparagraph (x), and except as provided in the preceding
sentence, the Indemnified Party shall bear its own costs and expenses with
respect to such participation. Notwithstanding the foregoing, the Indemnified
Party may take over the control of the defense or settlement of a Third Party
Claim at any time if it irrevocably waives its right to indemnity under
paragraph (a) of this Section with respect to such Third Party Claim.


 
15

--------------------------------------------------------------------------------

 




(y) If the Indemnifying Party fails to notify the Indemnified Party within the
Dispute Period that the Indemnifying Party desires to defend the Third Party
Claim pursuant to paragraph (b) of this Section, or if the Indemnifying Party
gives such notice but fails to prosecute vigorously and diligently or settle the
Third Party Claim, or if the Indemnifying Party fails to give any notice
whatsoever within the Dispute Period, then the Indemnified Party shall have the
right to defend, at the sole cost and expense of the Indemnifying Party, the
Third Party Claim by all appropriate proceedings, which proceedings shall be
prosecuted by the Indemnified Party in a reasonable manner and in good faith or
will be settled at the discretion of the Indemnified Party (with the consent of
the Indemnifying Party, which consent will not be unreasonably withheld). The
Indemnified Party will have full control of such defense and proceedings,
including any compromise or settlement thereof; provided, however, that if
requested by the Indemnified Party, the Indemnifying Party will, at the sole
cost and expense of the Indemnifying Party, provide reasonable cooperation to
the Indemnified Party and its counsel in contesting any Third Party Claim which
the Indemnified Party is contesting. Notwithstanding the foregoing provisions of
this subparagraph (y), if the Indemnifying Party has notified the Indemnified
Party within the Dispute Period that the Indemnifying Party disputes its
liability or the amount of its liability hereunder to the Indemnified Party with
respect to such Third Party Claim and if such dispute is resolved in favor of
the Indemnifying Party in the manner provided in subparagraph(z) below, the
Indemnifying Party will not be required to bear the costs and expenses of the
Indemnified Party's defense pursuant to this subparagraph (y) or of the
Indemnifying Party's participation therein at the Indemnified Party's request,
and the Indemnified Party shall reimburse the Indemnifying Party in full for all
reasonable costs and expenses incurred by the Indemnifying Party in connection
with such litigation. The Indemnifying Party may participate in, but not
control, any defense or settlement controlled by the Indemnified Party pursuant
to this subparagraph (y), and the Indemnifying Party shall bear its own costs
and expenses with respect to such participation.
 
(z) If the Indemnifying Party notifies the Indemnified Party that it does not
dispute its liability or the amount of its liability to the Indemnified Party
with respect to the Third Party Claim under paragraph (a) of this Section or
fails to notify the Indemnified Party within the Dispute Period whether the
Indemnifying Party disputes its liability or the amount of its liability to the
Indemnified Party with respect to such Third Party Claim, the amount of Damages
specified in the Claim Notice shall be conclusively deemed a liability of the
Indemnifying Party under paragraph (a) of this Section and the Indemnifying
Party shall pay the amount of such Damages to the Indemnified Party on demand.
If the Indemnifying Party has timely disputed its liability or the amount of its
liability with respect to such claim, the Indemnifying Party and the Indemnified
Party shall proceed in good faith to negotiate a resolution of such dispute;
provided, however, that if the dispute is not resolved within thirty (30) days
after the Claim Notice, the Indemnifying Party shall be entitled to institute
such legal action as it deems appropriate.
 
 
 
16

--------------------------------------------------------------------------------

 




(ii)    In the event any Indemnified Party should have a claim under paragraph
(a) of this Section against the Indemnifying Party that does not involve a Third
Party Claim, the Indemnified Party shall deliver a written notification of a
claim for indemnity under paragraph (a) of this Section specifying the nature of
and basis for such claim, together with the amount or, if not then reasonably
ascertainable, the estimated amount, determined in good faith, of such claim (an
"Indemnity Notice") with reasonable promptness to the Indemnifying Party. The
failure by any Indemnified Party to give the Indemnity Notice shall not impair
such party's rights hereunder except to the extent that the Indemnifying Party
demonstrates that it has been irreparably prejudiced thereby. If the
Indemnifying Party notifies the Indemnified Party that it does not dispute the
claim or the amount of the claim described in such Indemnity Notice or fails to
notify the Indemnified Party within the Dispute Period whether the Indemnifying
Party disputes the claim or the amount of the claim described in such Indemnity
Notice, the amount of Damages specified in the Indemnity Notice will be
conclusively deemed a liability of the Indemnifying Party under paragraph (a) of
this Section and the Indemnifying Party shall pay the amount of such Damages to
the Indemnified Party on demand. If the Indemnifying Party has timely disputed
its liability or the amount of its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute; provided, however, that it the dispute
is not resolved within thirty (30) days after the Claim Notice, the Indemnifying
Party shall be entitled to institute such legal action as it deems appropriate.


c.    The indemnity agreements contained herein shall be in addition to (i) any
cause of action or similar rights of the indemnified party against the
indemnifying party or others, and (ii) any liabilities the indemnifying party
may be subject to.


10.    JURY TRIAL WAIVER. The Company and the Purchaser hereby waive a trial by
jury in any action, proceeding or counterclaim brought by either of the Parties
hereto against the other in respect of any matter arising out or in connection
with the Loan Agreements.


11.    GOVERNING LAW: MISCELLANEOUS.


 
 
 
 

 




 
17

--------------------------------------------------------------------------------

 







a.    (i)    This Agreement shall be governed by and interpreted in accordance
with the laws of the State of New York for contracts to be wholly performed in
such state and without giving effect to the principles thereof regarding the
conflict of laws. Each of the parties consents to the exclusive jurisdiction of
the federal courts whose districts encompass any part of the County of New York
or the state courts of the State of New York sitting in the County of New York
in connection with any dispute arising under this Agreement or any of the other
Loan Agreements and hereby waives, to the maximum extent permitted by law, any
objection, including any objection based on forum non conveniens, to the
bringing of any such proceeding in such jurisdictions or to any claim that such
venue of the suit, action or proceeding is improper. To the extent determined by
such court, the Company shall reimburse the Purchaser for any reasonable legal
fees and disbursements incurred by the Purchaser in enforcement of or protection
of any of its rights under any of the Loan Agreements. Nothing in this Section
shall affect or limit any right to serve process in any other manner permitted
by law.


(ii)    The Company and the Purchaser acknowledge and agree that irreparable
damage would occur in the event that any of the provisions of this Agreement or
the other Loan Agreements were not performed in accordance with their specific
terms or were otherwise breached. It is accordingly agreed that the parties
shall be entitled to seek an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and the other Loan Agreements and
to enforce specifically the terms and provisions hereof and thereof, this being
in addition to any other remedy to which any of them may be entitled by law or
equity.


b.    Failure of any party to exercise any right or remedy under this Agreement
or otherwise, or delay by a party in exercising such right or remedy, shall not
operate as a waiver thereof.


c.    This Agreement shall inure to the benefit of and be binding upon the
successors and assigns of each of the parties hereto.


d.    All pronouns and any variations thereof refer to the masculine, feminine
or neuter, singular or plural, as the context may require.


e.    A facsimile transmission of this signed Agreement shall be legal and
binding on all parties hereto.


f.    This Agreement may be signed in one or more counterparts, each of which
shall be deemed an original.


g.    The headings of this Agreement are for convenience of reference and shall
not form part of, or affect the interpretation of, this Agreement.


h.    If any provision of this Agreement shall be invalid or unenforceable in
any jurisdiction, such invalidity or unenforceability shall not affect the
validity or enforceability of the remainder of this Agreement or the validity or
enforceability of this Agreement in any other jurisdiction.


 
18

--------------------------------------------------------------------------------

 




i.    This Agreement may be amended only by an instrument in writing signed by
the party to be charged with enforcement thereof.


j.    This Agreement supersedes all prior agreements and understandings among
the parties hereto with respect to the subject matter hereof.
 
12.    NOTICES. Any notice required or permitted hereunder shall be given in
writing (unless otherwise specified herein) and shall be deemed effectively
given on the earliest of


(a)     the date delivered, if delivered by personal delivery as against written
receipt therefore or by confirmed facsimile transmission,


(b)     the fifth Trading Day after deposit, postage prepaid, in the United
States Postal Service by registered or certified mail, or


(c)     the third Trading Day after mailing by domestic or international express
courier, with delivery costs and fees prepaid,


in each case, addressed to each of the other parties thereunto entitled at the
following addresses (or at such other addresses as such party may designate by
ten (10) day’s advance written notice similarly given to each of the other
parties hereto):


COMPANY:
Oxford Media, Inc.

One Technology Drive, Building H
Irvine, CA 92618
 
Tel 949.341.0050





PURCHASER:
At the address set forth on the signature page of this Agreement.with a copy to:



Darrin M. Ocasio, Esq.
Sichenzia Ross Friedman Ference LLP
1065 Avenue of the Americas
New York, NY 10018




 
19

--------------------------------------------------------------------------------

 




13.    SURVIVAL OF REPRESENTATIONS AND WARRANTIES. The Company’s and the
Purchaser’s representations and warranties herein shall survive the execution
and delivery of this Agreement and the delivery of the Certificates and the
payment of the Loan Amount, and shall inure to the benefit of the Purchaser and
the Company and their respective successors and assigns.


14.    Broker and Similar Fees. Each party to this Agreement represents and
warrants that no broker or finder has acted for it in connection with this
Agreement or the Transactions contemplated hereby and that no broker or finder
is entitled to any brokerage or finder’s fee or other commission, except as
otherwise expressly disclosed by one party to the other. Each party to this
Agreement agrees to indemnify and hold harmless the other parties hereto with
respect to any claim for any brokerage or finder’s fee or other commission.
 
 
 
[BALANCE OF PAGE INTENTIONALLY LEFT BLANK.]
 
IN WITNESS WHEREOF, with respect to the Loan Amount specified below, this
Agreement has been duly executed by the Purchaser and the Company as of the date
set first above written.


PRINCIPAL AMOUNT OF NEW NOTE:
$1,003,836.00 





PURCHASER:


PALISADES MASTER FUND LP
Harbour House, Waterfront Drive
PO Box 972
Road Town, Tortola
British Virgin Islands



 
Printed Name of Purchaser
       
Telephone No.
By: __________________________________
Telecopier No. __________________________
(Signature of Authorized Person)
     
_____________________________________
______________________________________
Printed Name and Title
Jurisdiction of Incorporation or Organization
 



COMPANY


OXFORD MEDIA, INC.


By: __________________________________
(Signature of Authorized Person)


_____________________________________
Printed Name and Title

 
20 

--------------------------------------------------------------------------------